Citation Nr: 1300379	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  04-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 administrative decision issued by the VA Regional Office (RO) in Manila, the Republic of the Philippines.  The RO found that the appellant had no legal entitlement to VA benefits on the basis of the claimed qualifying service by his deceased wife (the decedent).  

In August 2004, the Board denied the claim for basic eligibility for VA benefits.  The appellant appealed this denial to the Court of Appeals for Veterans Claims (Court).   In January 2006, the Court vacated the August 2004 Board decision and remanded the case back to the Board.  The appeal was returned to the Board where it was remanded for additional development in May 2006 and January 2010.  The case has now returned to the Board for additional appellate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the decedent did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The decedent does not have status as a veteran for purposes of the appellant's claim for entitlement to dependency and indemnity compensation (DIC) and he therefore does not meet the basic eligibility requirements for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.40, 3.41, 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA Benefits

The appellant contends that he is eligible for DIC benefits as his wife served with the Philippine Commonwealth Army with the United States Army Forces in the Far East (USAFFE) during World War II.  Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.  Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.9.

A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541 (West 2002).  For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant has submitted several documents in support of his claim from various Philippine governmental entities, including records of his marriage to the decedent and the birth of their children.  There is also some evidence indicating that the decedent may have performed recognized service for VA purposes; a 1991 document from the Philippine Department of National Defense certifies that the decedent served as a recognized guerilla and in the USAFFEE from January 1941 to December 1946.  However, in 1958, the decedent filed an application with the Philippines Veterans Claims Commission and reported that she served as a civilian guerilla rather than with the USAFFE.  The character of the decedent's service is therefore unclear based on these documents.  Additionally, none of the records submitted by the appellant were issued by the US service department and therefore cannot serve to verify the decedent's service for VA purposes.  

When a claimant does not submit evidence that meets the requirements of 38 C.F.R. § 3.203, VA is required to request verification of service from the service department.  Certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  The Court has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In response to multiple requests from VA dated throughout the appeal, the National Personnel Records Center (NPRC) has found no record that the decedent served as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the US Armed Forces during World War II.  The most recent responses from the NPRC were received in May 2010 and April 2011.  These searches were conducted using the decedent's married name, her maiden name, and the two first names attributed to her father in various documents submitted by the appellant, but there was still no indication that the decedent had recognized service for VA purposes.  

As noted above, the service department's determination as to the service of decedent is binding on VA and the Board must therefore conclude that the decedent does not have recognized service for VA purposes.  A surviving spouse is entitled to DIC only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541.  Therefore, the appellant's claim for entitlement to VA benefits, to include DIC, must be denied as a matter of law because he has not established basic eligibility for these VA benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was provided in March 2003 and February 2011 letters.  In a May 2010 letter to the appellant, the RO detailed the steps taken to obtain verification of his wife's service during World War II and informed him they were unable to verify that service.  He was asked to provide any additional information that might substantiate his claim.  His claim was subsequently readjudicated, most recently in a September 2011 supplemental statement of the case. Mayfield, 444 F. 3d at 1333.  The Court noted in its decision that none of the notice provided addressed the evidence necessary to establish the appellant's wife's veteran status.  The May 2010 letter attempted to provide that information.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran has submitted several records in support of his claim, including records from various Philippine government sources.  He has not identified any other records that could be used to support his claim.  VA has also made numerous requests to the NPRC to verify the decedent's claimed military service.  With respect to medical treatment records, other than a January 1946 private medical record documenting the decedent's treatment for heart disease, diabetes mellitus, and an ear ache, the appellant has not identified any private or federal medical records pertaining to the decedent.  The Board therefore finds that VA has obtained all relevant records pertaining to the appellant's claim. 

The Board also finds that VA has complied with the May 2006 and January 2010 remand orders of the Board.  In response to the Board's remands, VA made several requests to the service department in an attempt to verify the decedent's claimed military service.  The most recent requests to the NPRC included consideration of the decedent's married name, maiden name, and her father's names as ordered by the Board in January 2010.  The Board also ordered in May 2006 that VA should attempt to verify the decedent's service with the U.S. Army Reserve Personnel Command (ARPERSCOM).  While requests were issued by VA in May 2006 and December 2008, no response was ever received.  However, the Appeals Management Center (AMC) indicated in October 2009 that the NPRC was the sole repository of Philippine service verification.  As noted above, the record contains numerous responses from the NPRC regarding the decedent's claims service, to include the most recent April 2011 finding.  The Board therefore finds that further requests to ARPERSCOM would not result in any additional information to support the appellant's claim and would only serve to further delay the case.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Basic eligibility for VA benefits is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


